Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1 – depicted in Figs. 3-5 and 8
Species 2 – depicted in Fig. 6
Species 3 – depicted in Fig. 7
Note: Figs. 1-2 depict a prior art invention
The species are independent or distinct because:
Species 1 depicts a bra having a pair of cups and a hot flash mitigation system integrated within the pair of cups, the hot flash mitigation system including a plurality of ducts and nozzles extending only upwards towards an upper chest and neck area of the wearer, for directing fluid towards said upper chest and neck area;
Species 2 depicts a bra having a pair of cups and a hot flash mitigation system integrated within the pair of cups, the hot flash mitigation system including a plurality of ducts and nozzles, wherein some of the ducts and nozzles extend upwards towards an upper chest and neck area of the wearer, for directing fluid towards said upper chest and neck area of said wearer, and some of the ducts and nozzles extend downwards towards a lower torso area of the wearer, for directing fluid towards said lower torso area of said wearer; and
Species 3 depicts a non-brassiere, camisole-type garment having a continuous front panel and a hot flash mitigation system integrated within the continuous front panel. 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the pending claims appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above, because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of theirdifferent classification;
the inventions have acquired a separate status in the art due to theirrecognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
the prior art applicable to one invention would not likely be applicable toanother invention; and/or
the inventions are likely to raise different non-prior art issues under 35 U.S.C.101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to Applicant's representative to request an oral election to the above restriction requirement due to the complexity of a species election being involved, with no clear association between the identified distinct species and pending claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732